Citation Nr: 0703577	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The Board notes that a videoconference hearing was held in 
December 2006 before a member of the Board.  A transcript 
from such hearing is associated with the claims folder.


FINDINGS OF FACT

1. The veteran is service-connected for prostate cancer, 
which is rated as 60 percent disabling, and depression 
secondary to prostate cancer, which is rated as 30 percent 
disabling.

2. The veteran's service-connected disabilities are shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The veteran is eligible to receive TDIU benefits as he is 
service-connected for prostate cancer, which is rated as 60 
percent disabling, and depression secondary to prostate 
cancer, which is rated as 30 percent disabling, and his 
combined disability rating is 70 percent.  38 C.F.R. 
§§ 4.16(a), 4.25 (2006).

The veteran asserts in his April 2005 substantive appeal that 
he has not worked full-time since 1999.  A VA Form 21-4192 
submitted by the veteran's previous employer confirms that 
his last date of employment was August 1999.  This VA Form, 
which was received by the RO in May 2006, notes that the 
reason for termination was retirement.  In denying the 
veteran's claim for TDIU, the RO cited the fact that the 
veteran's records indicate retirement as his reason for not 
working as the basis for the denial.

The Board observes that the veteran testified at his December 
2006 Board hearing that he took an early retirement in 1999 
so that he could "get over" his health problems and receive 
a small pension while doing so.  See hearing transcript at 6.  
However, he also testified that he attempted to go back to 
work after surgery for his prostate cancer in 2000 and 
initial treatment for depression.  Id.  Additionally, the 
Board notes that regardless of whether the veteran 
"retired" in 1999, if he is currently seeking employment 
and finds himself unable to secure substantial gainful 
employment as a result of his service-connected disabilities, 
then TDIU may still be warranted.  

A review of the veteran's medical records reveals that he had 
a prostatectomy in August 2000.  Since that surgery he has 
had ongoing problems with urinary incontinence which has, at 
times, required the use of incontinence pads.  The veteran 
testified that he currently uses incontinence pads and has to 
change them approximately five to six times a day.  According 
to the veteran, his incontinence is triggered by movement and 
straining.  Id. at 4, 9.  

In addition to his urinary incontinence, the veteran has been 
receiving treatment for depression secondary to his service-
connected prostate cancer since 2002.  VA records dated 
October 2002, July 2005, October 2005, and December 2005 all 
indicate that the veteran has depression due to his prostate 
cancer and assign a Global Assessment Functioning (GAF) score 
of 50.  

Finally, the Board observes that a December 2004 letter from 
the veteran's previous employer indicates that since his 
retirement in 1999, the veteran has, on several occasions, 
expressed his willingness for reemployment.  However, given 
the physical demands of a construction labor, the veteran's 
health, and medications that he is required to take, it is 
the employer's opinion that the veteran is not a viable or 
safe employee.  The veteran further added at his Board 
hearing that the nature of construction work prevents him 
from getting to a bathroom on time when necessary.  He 
testified that if he was working, he'd likely wet himself 
before he even got down the ladder.  See hearing transcript 
at 8-9.

The foregoing evidence along with the GAF scores indicating 
serious occupational impairment lead the Board to conclude 
that the veteran is incapable of substantially gainful 
employment by reason of his service-connected disabilities.  
This conclusion is further supported by the fact that the 
veteran has an eighth grade education and a thirty-year 
history of manual labor.  Based on his past work experience, 
it appears that the veteran is best suited for manual labor; 
yet, as evidenced by his medical records and the letter from 
his previous employer, his urinary incontinence and 
depression, both due to prostate cancer, prevent him from 
obtaining such work.  As such, entitlement to TDIU benefits 
has been established.


ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


